Case 6:21-cv-00468-MK   Document 1-7   Filed 03/29/21   Page 1 of 12




                   EXHIBIT F
       Case 6:21-cv-00468-MK       Document 1-7      Filed 03/29/21   Page 2 of 12




Rebekah C. Millard, OSB #121199
rmillard@freedomfoundation.com
James G. Abernathy, OSB #161867
jabernathy@freedomfoundation.com
Freedom Foundation
PO Box 552
Olympia, WA 98507
Tel: 360.956.3482
Fax: 360.352.1874

Attorneys for Plaintiff




                          UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                   EUGENE DIVISION



 JODEE WRIGHT, an individual,                        Case No. 6:20-cv-520


                                     Plaintiff,      COMPLAINT

                         v.
 SERVICE EMPLOYEES                                   Violation of Civil Rights under
 INTERNATIONAL UNION LOCAL 503, a                    42 U.S.C. § 1983, Common Law
 labor organization; OREGON                          Fraud; Wage Claim
 DEPARTMENT OF ADMINISTRATIVE
 SERVICES, and KATY COBA, in her                     Demand for Jury Trial
 official capacity as Director of the Oregon
 Department of Administrative Services,

                                 Defendants.




PAGE 1     COMPLAINT
                                                                               P.O. Box 552, Olympia, WA 98507
                                      1- Exhibit F                             P: 360.956.3482 | F: 360.352.1874
        Case 6:21-cv-00468-MK             Document 1-7       Filed 03/29/21     Page 3 of 12




                                          INTRODUCTION
       1.        Plaintiff Jodee Wright                     labor union collected union dues out of her

wages without her authorization for years. Ms. Wright specifically objected to union membership

in October 2019, at which point the union Service Employees International Union, Local 503

                                                                                                        be

forced to continue to pay union dues until August 2020.

       2.        Ms. Wright did not sign this agreement, and informed SEIU 503 of this fact.

                                                                                                      (the

                 continued to withhold union dues from Ms.                  wages and forwarded this

money to SEIU 503.

       3.        Ms. Wright brings this civil rights action pursuant to 42 U.S.C. § 1983 to enforce

her First Amendment right to be free of compelled speech and association, and her right to due

process of law, and seeks declaratory and injunctive

unconstitutional conduct in taking money out of her wages for union dues without her consent or

authorization.

       4.        Additionally, Ms. Wright brings an action for common law fraud against SEIU 503.

Ms. Wright also brings an action under ORS 652.615 for wages wrongfully deducted. She seeks

compensatory damages, refund or restitution of all unlawfully seized money, nominal damages for

the violation of her First Amendment rights, punitive damages for the intentional fraud, reasonable

                              r relief the Court deems just and proper.

                                  JURISDICTION AND VENUE

       5.        This action arises under the Federal Civil Rights Act of 1871, 42 U.S.C. § 1983, to

redress the deprivation, under color of state law, of rights, privileges, and immunities secured to

Plaintiff by the Constitution of the United States, particularly the First Amendment as incorporated

 PAGE 2     COMPLAINT
                                                                                          P.O. Box 552, Olympia, WA 98507
                                             2- Exhibit F                                 P: 360.956.3482 | F: 360.352.1874
        Case 6:21-cv-00468-MK           Document 1-7        Filed 03/29/21     Page 4 of 12




against the States by the Fourteenth Amendment.

       6.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. §

1343. This Court has supplemental jurisdiction over state law claims presented in this matter

pursuant to 28 U.S.C. § 1367, because the claims are related to the federal constitutional claims in

this action such that they do not raise novel or complex issues of state law and do not substantially

predominate over the federal claims. There are, further, no exceptional circumstances compelling

this Court to decline to hear the state law claims.

       7.      This action is an actual controversy in which Plaintiff seeks a declaration of her

rights under the Constitution of the United States. Pursuant to 28 U.S.C. §§ 2201-2202, this Court

may declare the rights of Plaintiff and grant further necessary and proper relief based thereon.

       8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the claims arise

in this judicial district and Defendants operate and do business in this judicial district.

       9.      Because a substantial part of the events giving rise to these claims occurred in

counties covered by the Eugene Division, assignment to that Division is proper under L.R. 3-2.

                                              PARTIES

       10.     Plaintiff Jodee Wright is a public employee who lives in Marion County, Oregon,

and who works for the Oregon Health Authority. Ms. Wright is in a bargaining unit represented

by SEIU 503. The Oregon Department of Administrative Services pays her wages.

       11.     Defendant SEIU 503, whose headquarters is located at 1730 Commercial St. SE,

Salem, OR 97302 is a statewide labor union and the excl

designated bargaining unit. SEIU 503 and the Department are parties to a Collective Bargaining

                       containing a negotiated for and agreed to provision requiring the State to




 PAGE 3      COMPLAINT
                                                                                          P.O. Box 552, Olympia, WA 98507
                                             3- Exhibit F                                 P: 360.956.3482 | F: 360.352.1874
           Case 6:21-cv-00468-MK        Document 1-7        Filed 03/29/21   Page 5 of 12




           12.    Defendant Oregon Department of Administrative Services whose address is at 155

Cottage St NE # U90, Salem, OR 97301, is the state agency charged with payment of state

                                  Ms.       s wages. Defendant Katy Coba     Ms.         is director

of the Oregon Department of Administrative Services and is sued in her official capacity.

                                    FACTUAL ALLEGATIONS

           13.    Ms. Wright began her employment with the Oregon Department of Human

Services in 2005, but did not become a member of SEIU 503.

           14.    According to information and belief, a membership application was executed in

Ms. Wrights name on or near October 5, 2017. The Department of Administrative Services began

withdrawing union dues from Ms. Wrights paychecks at or near this time.

           15.    On October 15, 2019, Ms. Wright sent a letter via certified mail to SEIU 503

resigning all forms of membership with SEIU 503 and revoking any authorization for dues

deductions. In addition, she asked for a copy of any membership form that SEIU 503 had on file

for her.

           16.    On November 5, 2019, SEIU 503 sent Ms. Wright a letter claiming that she signed

a membership form that included an authorization for dues deductions on October 5, 2017. Ms.

Wright has no memory of signing any such authorization. SEIU 503 further claimed that, under

the terms of the authorization, Ms. Wright would be required to continue paying dues until August

21, 2020, or until she retired.

           17.    SEIU 503 provided a copy of the membership form, which Ms. Wright reviewed.

           18.    Concerned that her signature had been forged on the form, Ms. Wright sought legal

advice. On January 23, 2020 her counsel sent SEIU 503 a letter requesting an explanation as to the

forged card and asking for refund of the money wrongfully taken from Ms. Wright.



 PAGE 4          COMPLAINT
                                                                                       P.O. Box 552, Olympia, WA 98507
                                             4- Exhibit F                              P: 360.956.3482 | F: 360.352.1874
          Case 6:21-cv-00468-MK        Document 1-7        Filed 03/29/21    Page 6 of 12




          19.    On February 18, 2020 SEIU 503 responded through their counsel claiming that Ms.

Wright had signed the membership form on an iPad and providing a screenshot of the metadata

allegedly from the electronic signature.

          20.    The metadata provided did not authenticate the signature on the membership form.

          21.    Ms. Wright has not given affirmative consent to pay union dues, much less consent

that is constitutionally adequate to waive Ms.             First Amendment rights.

          22.    According to information and belief, SEIU 503 has sole control over union

membership information, and the Department depends entirely on representations made by SEIU

503 with regard to union membership and dues authorization, as per the applicable Collective

Bargaining Agreement between the parties.

          23.    In addition to union dues, Defendants have deducted the sum of $2.75 each month

from Ms.

          24.    According to information and belief,                       political assessment that

is designated expressly for the political purpose of promoting and defending public issue

campaigns and ballot measures.

          25.    Ms. Wright never gave her permission for SEIU 503 to take this money or to use it

for political purposes, and SEIU 503 never provided Ms. Wright with an explanation or accounting

for its use of her money for political purposes.

                                      CAUSES OF ACTION

          26.

state infringement by the Fourteenth Amendment to the United States Constitution and 42 U.S.C.

§ 1983.

          27.                                                                 and assessments have

caused Wright to suffer the irreparable harm and injury inherent in a violation of First Amendment

 PAGE 5         COMPLAINT
                                                                                        P.O. Box 552, Olympia, WA 98507
                                            5- Exhibit F                                P: 360.956.3482 | F: 360.352.1874
        Case 6:21-cv-00468-MK         Document 1-7        Filed 03/29/21    Page 7 of 12




rights, for which there is no adequate remedy at law.

       28.                               tion in taking Ms. Wright                     her consent

and pursuant to a forged membership agreement have caused Ms. Wright to suffer loss of income,

emotional distress, and other damages.

                                           COUNT I
                     Violation of the First Amendment (42 U.S.C. § 1983)
                             (By Plaintiff Against all Defendants)

       29.     Plaintiff re-alleges and incorporates by reference the paragraphs set forth above.

       30.     Defendants acted under color of state law, ORS 243.776 and ORS 292.055(3), and

the Collective Bargaining Agreement between SEIU 503 and the Department in the deducting

union dues and assessments from Plaintiff paychecks and in remitting that money to SEIU 503

without her knowing, voluntary and intelligent consent.

       31.                       and assessments violate Ms. Wright

as secured against state infringement by the Fourteenth Amendment and 42 U.S.C. § 1983: (a) not

to associate with a mandatory representative; (b) not to support, financially or otherwise,

                                                                                                   and

assessment extraction was made without Ms. Wright consent.

       32.     No compelling state interest justifies this infringement of Plaintiff              First

Amendment rights.

       33.     The dues and assessment extraction scheme is significantly broader than necessary

to serve any possible alleged government interest.

       34.     The dues and assessment extraction scheme is not carefully or narrowly tailored to

minimize the infringement of free speech rights.

       35.     Plaintiff suffers the irreparable injury and harm inherent in a violation of First



 PAGE 6      COMPLAINT
                                                                                       P.O. Box 552, Olympia, WA 98507
                                           6- Exhibit F                                P: 360.956.3482 | F: 360.352.1874
         Case 6:21-cv-00468-MK           Document 1-7        Filed 03/29/21   Page 8 of 12




Amendment rights, for which there is no adequate remedy at law, as a result of being subjected to

                   and assessment deduction scheme.

                                             COUNT II
           Violation of Due Process under the Fourteenth Amendment (42 U.S.C. § 1983)
                               (By Plaintiff Against all Defendants)

         36.    Ms. Wright re-alleges and incorporates by reference the paragraphs set forth above.

         37.    As a public employee, Ms. Wright, has a property interest in the wages she has

earned. She also has a liberty interest protected by the First Amendment to not have her wages

diverted to union coffers absent her consent.

         38.    The Department, as Ms.                         and as an arm of the State, has a duty



503, the union directing the Department to withdraw dues and political assessments from

                  , has a duty to implement and abide by adequate procedural safeguards to protect



         39.    Defendants engaged in a pattern and practice of indifference towards Ms. Wright

First Amendment right to be free from forced payment of union dues and political assessments:

(a) the Department failed to implement any process for verification or confirmation of union

membership, relying entirely on unsubstantiated claims by SEIU 503, a financially interested

party; (b) SEIU 503 failed to adequately train, vet, monitor, or otherwise instruct union personnel

in such a manner as to avoid violating First Amendment rights, and in fact created an environment

likely to lead to violation of such rights.

         40.                                                 Ms. Wright

violation of her rights by the wrongful withdrawal of dues and political assessments from Ms.

Wright                    her consent.



 PAGE 7        COMPLAINT
                                                                                         P.O. Box 552, Olympia, WA 98507
                                              7- Exhibit F                               P: 360.956.3482 | F: 360.352.1874
        Case 6:21-cv-00468-MK        Document 1-7         Filed 03/29/21   Page 9 of 12




       41.    Defendants caused further harm to Ms. Wright by failing to promptly and timely

remedy the violation by stopping all dues and assessment withdrawals and restoring Ms. Wright

lawfully earned wages.

       42.    Defendants, acting under color of law, knowingly, recklessly, or because of callous

indifference, deprived Ms. Wright of her First Amendment right to be free from supporting a union

with which she has fundamental and profound disagreements.

                                         COUNT III
                                    Common Law Fraud
                         (By Plaintiff Against Defendant SEIU 503)

       43.    SEIU 503, by and through its agents or representatives, made a false and material

misrepresentation of fact to Ms. Wright.

       44.    Because Ms. Wright never signed a union membership card, she is not and has

never been a member of SEIU 503.

       45.    This misrepresentation was of a material fact (union membership) and resulted

directly in the Department collecting money from Ms. Wright

SEIU 503 to the loss and detriment of Ms. Wright.

       46.    Ms. Wright had no knowledge of her rights with regard to union membership or

non-membership at the time these deductions began, and actually and reasonably relied on the

Defendants                     her as a union member and deducting dues from her paychecks.

       47.    According to information and belief, the Department put SEIU 503 in complete

control over the process of union membership. The Union had access to information regarding

union membership, and knowledge of who had, and who had not, signed union membership cards.

       48.    Intentionally, or with reckless disregard for its truth or falsity, SEIU 503

propounded a union membership card with a false signature, claiming it was signed by Ms. Wright.



 PAGE 8      COMPLAINT
                                                                                     P.O. Box 552, Olympia, WA 98507
                                           8- Exhibit F                              P: 360.956.3482 | F: 360.352.1874
       Case 6:21-cv-00468-MK           Document 1-7        Filed 03/29/21   Page 10 of 12




       49.     SEIU 503 continued to propound the false claim that Ms. Wright had signed a

membership card, even when presented with evidence of its falsity.

       50.     In falsely claiming that Ms. Wright was a union member and had signed a

membership card, SEIU 503 intended that the State take Ms. Wright                and transfer it to

SEIU 503, which in fact occurred.

       51.                                                             Ms. Wright to suffer both

significant financial loss and significant emotional distress.

                                           COUNT IV
                              Violation of Or. Rev. Stat. § 652.615
                        (By Plaintiff Against the Department and Coba)

       50.     Katy Coba in her official capacity, by and through her agents, deducted a portion

                                   ORS § 652.610.

       51.     As an employee of the Oregon Health Authority, Wright was entitled to wages for

her labor that are paid by the Oregon De

       52.     Ever since her employment started with Oregon Health Authority, dues have been

deducted from each of            paychecks. These deductions have been itemized on each pay stub

as

       53.     Because Wright has never signed a union membership card, she is not and has never

been a member of SEIU 503. Because of this, the deduction was not authorized by the collective

bargaining agreement between SEIU 503 and DAS pursuant to ORS § 652.610 (3)(b) or (c).

       54.     These deductions were never authorized by Wright through any means and resulted

directly in the Department of Administrative Services collecting money from             paychecks

and transferring it to SEIU 503 to the loss and detriment of Wright.

       55.     Even upon request that dues deductions cease, Coba continued to deduct union



 PAGE 9      COMPLAINT
                                                                                      P.O. Box 552, Olympia, WA 98507
                                            9- Exhibit F                              P: 360.956.3482 | F: 360.352.1874
        Case 6:21-cv-00468-MK             Document 1-7       Filed 03/29/21   Page 11 of 12




membership dues from               wages.

        56.     Coba                                                Wright to suffer both significant

financial loss and significant emotional distress.

                                           PRAYER FOR RELIEF

        Wherefore, Plaintiff requests that this Court:

        A.

without her valid authorization violate the First Amendment, as secured against state infringement

by the Fourteenth Amendment and 42 U.S.C. § 1983.

       B.       Issue a declaratory judgment that the Department         deduction of monies from

                                                                   she waived her First Amendment

rights is illegal and unconstitutional.

        C.      Permanently enjoin Defendants along with their officers, agents, servants,

employees, attorneys, and any other person or entity in active concert or participation with them,

from maintaining and enforcing any of the policies, provisions, or actions declared

unconstitutional or illegal including the deduction of union du

without her consent;

       D.       Enter a judgment requiring Defendant Katy Coba to implement a process that will

adequately

        E.      Enter a judgment against SEIU 503 awarding Plaintiff nominal and compensatory

damages for violation of her constitutional rights, including but not limited to all dues, fees or



limitations, together with any interest accumulated on such sum;

       F.       Award Plaintiff punitive damages against SEIU 503 for the fraudulent acts of SEIU



 PAGE 10      COMPLAINT
                                                                                         P.O. Box 552, Olympia, WA 98507
                                             10- Exhibit F                               P: 360.956.3482 | F: 360.352.1874
       Case 6:21-cv-00468-MK       Document 1-7          Filed 03/29/21   Page 12 of 12




503;

       G.    Award Plaintiff actual damages or $200, whichever is greater, against the

Department due for wrongfully deducted wages pursuant to ORS § 652.615.

       H.    Award Plaintiff her                                                the Civil Rights

                                                      and ORS § 652.615; and

       I.    Grant other and additional relief as the Court may deem just and proper.



Date: March 30, 2020

                                   By:     s/ Rebekah Millard
                                           Rebekah Millard, OSB #121199
                                           rmillard@freedomfoundation.com
                                           James Abernathy, OSB #161867
                                           jabernathy@freedomfoundation.com

                                           Attorneys for Plaintiff




 PAGE 11    COMPLAINT
                                                                                   P.O. Box 552, Olympia, WA 98507
                                         11- Exhibit F                             P: 360.956.3482 | F: 360.352.1874
